Citation Nr: 9929952	
Decision Date: 10/20/99    Archive Date: 10/29/99

DOCKET NO.  98-05 101	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Winston-Salem, North Carolina


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen claims of service connection for residuals of a right 
ankle sprain, knee disability, leg disability, and spine 
disability.

2.  Entitlement to service connection for residuals of cold 
injury to the feet, claimed as frostbite.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. Miyake, Associate Counsel

INTRODUCTION

The veteran served on active duty from April 1944 to 
December 1945.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 1997 rating decision by the 
RO that denied a claim of entitlement to service connection 
for residuals of cold injury to the feet, claimed as 
frostbite.  The RO also denied the veteran's application to 
reopen previously denied claims of service connection for 
residuals of a right ankle sprain, knee disability, leg 
disability, and a spine disability.  

By an April 1947 decision, the Board denied claims of service 
connection for residuals of a right ankle sprain, knee 
disability, leg disability, and spine disability.  In this 
regard, it should be noted that a previously denied claim of 
service connection may not be reopened in the absence of new 
and material evidence.  See 38 U.S.C.A. § 5108 (West 1991).  
The United States Court of Appeals for Veterans Claims (known 
as the United States Court of Veterans Appeals prior to 
March 1, 1999) (Court) has made it clear that the Board has a 
duty to address the new and material evidence issue 
regardless of the RO's actions.  Barnett v. Brown, 
8 Vet. App. 1, 4 (1995), aff'd, 83 F.3d 1380 (Fed. Cir. 
1996); Butler v. Brown, 9 Vet. App. 167 (1996).  
Consequently, the decision that follows includes a 
determination on the question of whether the previously 
denied claims should be reopened.

In the veteran's substantive appeal received in April 1998, 
he appeared to express a desire to pursue the issue of 
whether new and material evidence has been submitted to 
reopen a claim of service connection for hearing loss.  This 
issue has not yet been addressed by the RO and is referred to 
the RO for appropriate action.



FINDINGS OF FACT

1.  Service connection for residuals of a right ankle sprain, 
knee disability, leg disability, and spine disability was 
denied by the Board in April 1947.

2.  Evidence received since the April 1947 Board denial does 
not provide information relevant to whether the veteran has 
residuals of a right ankle sprain, knee disability, leg 
disability, or spine disability that is attributable to 
military service.

3.  No competent medical evidence has been presented to link 
any current residuals of cold injury to the feet to the 
veteran's period of military service.


CONCLUSIONS OF LAW

1.  New and material evidence sufficient to reopen a 
previously denied claim of service connection for residuals 
of a right ankle sprain, knee disability, leg disability, or 
spine disability has not been submitted.  38 U.S.C.A. 
§§ 1110, 5108, 7104 (West 1991); 38 C.F.R. § 3.156(a) (1999).

2.  The claim of service connection for residuals of cold 
injury to the feet, claimed as frostbite is not well 
grounded.  38 U.S.C.A. §§ 1110, 5107 (West 1991); 38 C.F.R. 
§ 3.303 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Right Ankle, Knees, Legs, and Spine

The veteran's current claims are not his first such claims.  
Service connection for residuals of a right ankle sprain, 
knee disability, leg disability, and spine disability was 
denied by an April 1947 decision of the Board.  That decision 
is final.  38 U.S.C.A. § 7104(b) (West 1991).  As a result, 
the Board may now consider the veteran's claims of service 
connection on the merits only if  "new and material 
evidence" has been presented or secured since the April 1947 
denial.  38 U.S.C.A. § 5108 (West 1991); Manio v. Derwinski, 
1 Vet. App. 144, 145-46 (1991).  (For the purpose of 
determining whether new and material evidence has been 
submitted, the credibility of the evidence is to be presumed.  
Justus v. Principi, 3 Vet. App. 510, 513 (1992).)

The regulations define new and material evidence as follows:

New and material evidence means evidence 
not previously submitted to agency 
decisionmakers which bears directly and 
substantially upon the specific matter 
under consideration, which is neither 
cumulative nor redundant, and which by 
itself or in connection with evidence 
previously assembled is so significant 
that it must be considered in order to 
fairly decide the merits of the claim.  

38 C.F.R. § 3.156(a) (1999).

In addressing whether new and material evidence has been 
presented, the Board initially notes that a previously used 
test for "materiality" adopted by the Court in the case of 
Colvin v. Derwinski, 1 Vet. App. 171 (1991) was recently 
invalidated.  Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  
In Hodge, the United States Court of Appeals for the Federal 
Circuit indicated that the Colvin test for "materiality" 
made it more difficult for claimants to submit new and 
material evidence than did the test found in 38 C.F.R. 
§ 3.156, and thus the Court overruled Colvin in this respect.  
Therefore, the ruling in Hodge must be considered as easing 
the appellant's evidentiary burden when seeking to reopen a 
previously and finally denied claim.  Hodge, supra.

The Court in Elkins v. West, 12 Vet. App. 209 (1999) (en 
banc), recently held that Hodge requires the replacement of a 
two-step approach to handling applications to reopen as 
outlined in Manio v. Derwinski with a three-step approach.  
See also Winters v. West, 12 Vet. App. 203 (1999) (en banc).  
Under this three-step approach, the Secretary must first 
determine whether new and material evidence has been 
presented under 38 C.F.R. § 3.156(a).  Second, if new and 
material evidence has been presented, the Secretary must 
determine whether, based upon all of the evidence and 
presuming its credibility, the claim as reopened is well 
grounded pursuant to 38 U.S.C. § 5107(a).  Third, if the 
claim is well grounded, then the Secretary may proceed to 
evaluate the merits of the claim, but only after ensuring the 
duty to assist under 38 U.S.C. § 5107(a) has been fulfilled.  
Elkins, supra.

The Board has reviewed the additional evidence associated 
with the claims folder since the April 1947 denial, and finds 
that new and material evidence has not been presented.  The 
evidence available at the time of the April 1947 denial 
included the veteran's service medical records, which show 
that, in November 1944, he was seen for complaints of painful 
feet and legs, aggravated by hiking and long standing.  In 
April 1945, the veteran was seen for complaints of having had 
light swelling and tenderness of the right ankle after 
spraining it as a result of jumping into a ditch.  The final 
diagnosis was "sprain, acute, moderate, ankle, right."  A 
December 1945 separation examination report notes the 
veteran's complaints of pain in the legs from the hips down, 
and complaints of a sprained ankle in April 1945, but was 
otherwise negative for any ankle, knee, leg, or spine 
abnormality.

Thereafter, a November 1946 VA examination report shows that 
the veteran complained of having had pain in his feet and 
legs during basic military training, which gradually worsened 
until he could no longer hike or take long walks.  He also 
reported that his ankles and calves ached on long standing or 
walking, and that these pains did not go into his hips or 
thighs, but had remained in the ankles, calves, and feet.  
Other than bilateral weak feet, the veteran's musculoskeletal 
system was normal.  There was no neurological abnormality 
found.  

The veteran submitted his application to reopen his claims of 
service connection in April 1997.  Additional evidence, 
including written statements to the effect that he 
experiences residuals of a right ankle sprain, and 
disabilities of the knees, legs, and spine that are 
attributable to service, is new but the Board finds that it 
is not material.  While the veteran is competent to describe 
symptoms he was experiencing and which he observed during 
service, his assertions that any current disability of the 
right ankle, knees, legs, or spine was incurred in or 
aggravated by service are not helpful to the fact-finding 
process because he is not competent to provide evidence that 
requires medical expertise.  Espiritu v. Derwinski, 2 Vet. 
App. 492, 494-95 (1992); see also Moray v. Brown, 5 Vet. App. 
211, 214 (1993) (holding that lay assertions of medical 
causation cannot serve as a predicate to reopen a previously 
denied claim).

Additionally, the remaining evidence is new in that it was 
not of record at the time of the April 1947 denial, but it is 
not material because it does not address the question of 
whether any residuals of a right ankle sprain or disability 
of the knees, legs or spine may be attributed to service.  VA 
examination reports, dated in September 1956 and 
December 1997, show that, other than problems with his toes, 
the veteran's musculoskeletal system was normal.  There was 
no neurological abnormality found.  VA outpatient treatment 
records, dated from October 1995 to May 1997, show that the 
veteran was treated for complaints unrelated to the ankle, 
knees, legs, or spine.  As with the other evidence, this 
evidence does not address whether any current residuals of a 
right ankle sprain is related to injuries or complaints for 
which he was treated during service, or whether he has any 
disability of the legs, knees, or spine that is attributable 
to service.  In short, it does not tend to support the 
veteran's claims in a manner different from the evidence 
previously of record.  Consequently, the newly received 
evidence, including evidence of post-service treatment, is 
not so significant that it must be considered in order to 
fairly decide the merits of the claim.  In other words, the 
evidence does not tend to provide information pertinent to 
the underlying question of service connection beyond what was 
known previously.  Accordingly, the Board concludes that the 
veteran has not submitted new and material evidence under 
38 C.F.R. § 3.156(a).  

The Board recognizes that Hodge resulted in a change in the 
test for determining whether newly submitted evidence is 
"material."  However, the Board finds no prejudice to the 
veteran by proceeding with an adjudication of the question of 
reopening.  This is so because the RO specifically notified 
the veteran of the provisions of 38 C.F.R. § 3.156 (a) in the 
statement of the case.  The veteran consequently was on 
notice of the regulatory standard and had therefore been 
given the opportunity to present evidence and argument with 
this standard in mind.  

Frostbite

Service connection is warranted where the evidence of record 
establishes that a particular injury or disease resulting in 
disability was incurred in the line of duty in the active 
military service or, if pre-existing such service, was 
aggravated by service.  38 U.S.C.A. § 1110 (West 1991); 
38 C.F.R. § 3.303(a) (1999).  Service connection is also 
warranted where the evidence shows that a chronic disability 
or disorder has been caused or aggravated by an already 
service-connected disability.  38 C.F.R. § 3.310 (1999); 
Allen v. Brown, 7 Vet. App. 439 (1995).  When disease is 
shown as chronic in service, or within a presumptive period 
so as to permit a finding of service connection, subsequent 
manifestations of the same chronic disease at any later date 
are service connected unless clearly attributable to 
intercurrent causes.  38 C.F.R. § 3.303(b) (1999).  

A person who submits a claim for VA benefits has the burden 
of submitting evidence sufficient to justify a belief by a 
fair and impartial individual that the claim is well 
grounded.  Only if the claimant meets this burden does VA 
have the duty to assist him in developing the facts pertinent 
to his claim.  38 U.S.C.A. § 5107(a) (West 1991); Epps v. 
Gober, 126 F.3d 1464 (Fed. Cir. 1997), cert. denied sub nom, 
Epps v. West, 118 S. Ct. 2348 (1998).  If the claimant does 
not meet this initial burden, the appeal must fail because, 
in the absence of evidence sufficient to make the claim well 
grounded, the Board does not have jurisdiction to adjudicate 
the claim.  Boeck v. Brown, 6 Vet. App. 14, 17 (1993).

A well-grounded claim is a plausible claim, one which is 
meritorious on its own or capable of substantiation.  Such a 
claim need not be conclusive, but only possible, to satisfy 
the initial burden of 38 U.S.C.A. § 5107(a); Murphy v. 
Derwinski, 1 Vet. App. 78 (1990).  To be well grounded, 
however, a claim must be accompanied by evidence that 
suggests more than a purely speculative basis for granting 
entitlement to the requested benefits.  Dixon v. Derwinski, 3 
Vet. App. 261, 262-63 (1992).  Evidentiary assertions 
accompanying a claim for VA benefits must be accepted as true 
for purposes of determining whether the claim is well 
grounded, unless the evidentiary assertion is inherently 
incredible or the fact asserted is beyond the competence of 
the person making the assertion.  Espiritu, 2 Vet. App. at 
492.  Where the determinative issue involves medical 
causation or a medical diagnosis, competent medical evidence 
to the effect that the claim is plausible or possible is 
required.  Murphy, 1 Vet. App. at 81.  A claimant cannot meet 
this burden merely by presenting lay testimony, because lay 
persons are not competent to offer medical opinions.  
Espiritu, 2 Vet. App. at 495.

The Court has held that competent evidence pertaining to each 
of three elements must be submitted in order make a claim of 
service connection well grounded.  There must be competent 
(medical) evidence of a current disability, competent (lay or 
medical) evidence of incurrence or aggravation of disease or 
injury in service, and competent (medical) evidence of a 
nexus between the in-service injury or disease and the 
current disability.  This third element may be established by 
the use of statutory presumptions.  38 C.F.R. §§ 3.307, 3.309 
(1998); Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd 
per curiam, 78 F.3d 604 (Fed. Cir. 1996) (table); see also 
Epps v. Gober, 126 F.3d at 1468.  

The veteran claims that he has residuals of a cold injury to 
the feet, claimed as frostbite, that were caused by exposure 
to cold weather during combat.  Although his service medical 
records are negative for any complaints of, treatment for, or 
diagnosis suggesting such an injury, these records also 
indicate that he had participated in combat, as evidenced by 
his being awarded both the Combat Infantryman's Badge and the 
Purple Heart.  Consequently, the Board assumes, for purposes 
of deciding whether a well-grounded claim has been submitted, 
that the veteran indeed suffered a cold injury to his feet in 
service.

Nevertheless, the veteran must still present evidence of a 
nexus between such an in-service injury and any currently 
shown disability.  From the time of the veteran's separation 
from service in December 1945 until December 1997, an 
interval of 52 years, there was no suggestion by competent 
medical evidence that he had any residuals of cold injury to 
the feet.  VA examination reports in November 1946 and 
September 1956 show that, other than bilateral weak feet or 
bilateral pes planus, the veteran did not have any foot-
related or neurological abnormalities.  At a December 1997 VA 
examination, the diagnoses included history of minimal recent 
circulatory deficiency, bilateral toes.

In short, no competent medical evidence has been presented to 
show that the veteran currently experiences any residuals of 
cold injury to the feet that are attributable to his cold 
exposure in service.  The Board has also considered the 
veteran's written statements regarding the onset of such 
disorder.  However, while he is competent to provide 
information regarding injury in service, and the symptoms he 
currently experiences and has experienced since military 
service, there is no indication that he is competent to 
comment upon etiology or time of onset.  Layno v. Brown, 
6 Vet. App. 465, 470 (1994); Grottveit v. Brown, 
5 Vet. App. 91, 92-93 (1993); Espiritu, 2 Vet. App. at 494-
95.  Consequently, absent the presentation of competent 
medical evidence showing a link between current disability 
and service or continued symptoms since service, the 
veteran's claim may not be considered well grounded and must 
be denied.  

It has also been contended on the appellant's behalf that the 
Board should determine whether the RO complied with M21-1, 
Part III,  1.03(a) (Change 50) (Feb. 23, 1996) and M21-1, 
Part VI,  2.10(f) (Change 48) (Aug. 5, 1996).  The 
provisions of M21-1 Part VI,  2.10(f) provide that "the 
duty to assist will prevail while development is 
undertaken."  A careful reading of this provision clearly 
shows the initiation of this "development" is predicated on 
the claim being "potentially plausible on a factual basis."  
Essentially, "potentially plausible on a factual basis" 
means the claim is well grounded.  Epps, supra.  
Consequently, development is undertaken pursuant to M21-1 
Part VI,  2.10(f) only after the appellant has presented a 
well-grounded claim.  As the appellant has not done so here, 
M21-1 Part VI,  2.10(f) is not applicable to his case.
M21-1 Part III,  1.03(a) provides that "[b]efore a decision 
is made about a claim being well-grounded, it will be fully 
developed."  However, only when a claim is well grounded 
does VA have an obligation to assist the claimant in 
"developing the facts pertinent to the claim." Robinette v. 
Brown, 8 Vet. App. 69, 77-74 (1995) (emphasis added) 
(referring to evidentiary development required by the duty to 
assist under 38 U.S.C.A. § 5107(a)); Epps, supra; Beausoleil 
v. Brown, 8 Vet. App. 459, 465 (1996).  In contrast to the 
evidentiary development referred to in 38 U.S.C.A. § 5107(a), 
the provisions of M21-1, Part III,  1.03(a) refer to 
development of the claim.  The requirement to fully develop a 
claim - as compared to development of the evidence underlying 
the claim - merely demands that VA ensure that the appellant 
has not filed a defective or incomplete application.  See 
38 U.S.C.A. § 5103 (West 1991); Robinette, 8 Vet. App. at 78.  
See 38 C.F.R. §§ 3.1(p), 3.160(a) (1997)(defining a claim as 
an application for VA benefits); see also M21-1, Part III,  
1.01(a) (discussing development of pertinent facts 
"concerning a well-grounded claim"); M21-1, Part VI,  
2.10(f) (discussed, supra); compare M21-1, Part III,  
2.01(c) (during initial screening stage of claims processing, 
the RO shall review all applications and evidence immediately 
to determine if "a claim" is incomplete and requires 
"further development").  Indeed, M21-1, Part III,  1.03(a) 
relies upon Grottveit, supra, in which the Court stated that, 
"[i]f the claim is not well grounded, the claimant cannot 
invoke the VA's duty to assist [under 38 U.S.C.A. § 5107(a)] 
in the [evidentiary] development of the claim."  Grottveit, 
5 Vet. App. at 93, citing 38 U.S.C.A. § 5107(a).  Therefore, 
until an appellant has submitted a well-grounded claim, VA is 
under no duty to assist the appellant in establishing the 
evidentiary elements of his claim.  

In other words, the requirement to "fully develop" a claim 
pursuant to M21-1, Part III,  1.03(a) is not identical to 
the duty to assist which arises after a well-grounded claim 
has been submitted; instead, it appears merely to reiterate 
the duty to inform under 38 U.S.C.A. § 5103.  Consequently, 
ensuring that a claim is "fully developed" under M21-1 Part 
III,  1.03(a) means that, where the appellant's application 
for benefits is incomplete, VA shall notify the appellant of 
the evidence necessary to complete the application.  Id. at 
80.  As there is no indication in the present case that the 
appellant's application is incomplete, or that he is aware of 
evidence which would render his claim well grounded, the 
Board finds that the RO complied with 38 U.S.C.A. § 5103 and 
 1.03(a).


ORDER

The application to reopen a claim of service connection for 
residuals of a right ankle sprain, a spine disability, a knee 
disability, or a leg disability is denied.

Service connection for residuals of cold injury to the feet, 
claimed as frostbite is denied.  



		
	MARK F. HALSEY
	Member, Board of Veterans' Appeals

 

